The ground of error, complained of in the Court below, by the plaintiff in certiorari, was the overruling (he plea of the statute of limitation, in two cases in said Court, wherein one Wm. L. Walker was plaintiff and the said Mahon, defendant» on two promissory notes, for thirty dollars each, which were over due, six years, at the commencement of the suits. The Court below overruled the plea, on the ground, that suits had been previously commenced, on each, and non-suits awarded, and that the last suits were within six months. The answers of the Justices admit the ground of error charged.— Whereupon, I am of opinion, that the Justices erred, in the Court below, in overruling the plea of the statute of limitation. Therefore, let the Certiorari be sustained, and the judgment, in each case, in the Court below, set aside and non-suits awarded.